Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0871
                      Lower Tribunal No. M20-10845
                          ________________


                           Heather M. Minty,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



    An Appeal from the County Court for Miami-Dade County, Kristy
Nuñez, Judge.

     Heather M. Minty, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.